--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


BSD MEDICAL CORPORATION
2188 West 2200 South
Salt Lake City, Utah 84119

 
 
April 7, 2009
 


Mr. Hyrum A. Mead
202 Coventry Lane
North Salt Lake, UT  84054
 
Dear Mr. Mead:
 
We are writing to confirm our understanding that you wish to retire as the
President and Chief Executive Officer of BSD Medical Corporation (the
“Company”), and that you wish to resign as a member of the Board of Directors of
the Company, effective as of April 7, 2009 (the “Retirement Date”).
 
In connection with your retirement from the Company, and in consideration of the
services you have provided to the Company, and consistent with terms of your
employment agreement, as well as the agreements contained herein, the Company
will offer you the following:  (1) a check or wire transfer in the gross amount
of $212,500, less required deductions, withholdings, and tax reporting
requirements, which amount represents severance, within twenty (20) business
days after the Company receives this letter agreement signed by you, (2) the
continuation until October 31, 2009 of all employee benefits and perquisites
provided to you prior to the Retirement Date, and (3) the payment of all accrued
wages due through April 7, 2009, and the payment of accrued vacation and
unreimbursed business expenses that are properly due to you.  You are also
allowed to keep your cellular telephone and your laptop computer as your
personal property.
 
In exchange for the compensation specified above, you agree to fully release and
discharge the Company, its related and/or affiliated companies, and all of the
respective predecessors, successors, affiliates, assigns, officers,
shareholders, board members, directors, employees, agents, contractors, counsel
and insurers of the Company and its related and/or affiliated companies (the
“Released Parties”), from any and all claims, complaints, causes of action or
demands, whether now known or unknown, asserted or unasserted, direct or
indirect, which you have or may have by reason of any matter, fact or thing
occurring up through the date of your signature on this letter agreement,
including the terms and conditions of your employment and your retirement from
employment, and including any and all possible statutory claims, including but
not limited to claims based upon:  Title VII of the Federal Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act; the Older Worker
Benefits Protection Act;  the Americans with Disabilities Act; the Equal Pay
Act; the Fair Labor Standards Act; the Employee Retirement Income Security Act;
the Family and Medical Leave Act; the Utah Antidiscrimination Act; or any other
federal, state or local statute, ordinance or law.  You also understand that you
are giving up all other claims, including those grounded in


 
 

--------------------------------------------------------------------------------

 
Mr. Hyrum A. Mead
April 7, 2009
Page


contract or tort theories, including but not limited to:  wrongful discharge;
violation of breach of contract; tortious interference with contractual
relations; promissory estoppel; breach of the implied covenant of good faith and
fair dealing; breach of express or implied promise; breach of manuals or other
policies; assault; battery; fraud; false imprisonment; invasion of privacy;
intentional or negligent misrepresentation; defamation, including libel,
slander, discharge defamation and self-publication defamation; discharge in
violation of public policy; whistleblower; intentional or negligent infliction
of emotional distress; claims for any unpaid wages, bonuses or other forms of
compensation; any and all claims for attorneys fees; or any other theory,
whether legal or equitable.  This letter agreement includes a release of your
right to file a court action or to seek monetary damages or other individual
legal or equitable relief awarded as a result of a proceeding against the
Released Parties by the Equal Employment Opportunity Commission or its state
counterpart.  Notwithstanding anything contained in this release, the Company
agrees that you have not released the Company or its insurers from coverage of
you under the Company’s directors and officers liability insurance policy for
all services that you performed as a director or officer of the Company, to the
extent that you otherwise would be entitled to such coverage, under the terms of
such insurance policy.
 
The terms of this letter agreement will be open for acceptance by you for a
period of twenty-one (21) days (from date of receipt) during which time you may
consider whether or not to accept this letter agreement.  You agree that changes
to this letter agreement, whether material or immaterial, will not restart this
acceptance period.  You are hereby advised to seek the advice of an attorney
regarding this letter agreement.  You have the right to revoke this letter
agreement within seven (7) calendar days following your signing of it.  Any
revocation or rescission must be in writing and hand-delivered to the Company
or, if sent by mail, postmarked within seven (7) days and sent by certified
mail, return receipt requested.
 
This letter agreement contains the entire agreement between you and the Company
with respect to your employment and retirement from employment and there are no
promises or understandings outside of this letter agreement, with respect to
your employment or your retirement from employment with the Company.  Any
modification of or addition to this letter agreement must be in a writing signed
by you and the Company.
 
By your signature below, you acknowledge that you fully understand and accept
the terms of this letter agreement and you represent and agree that you
understand the meaning of the terms of this letter agreement and their
effect.  You also acknowledge that your signature is freely, voluntarily and
knowingly given, having had the opportunity to obtain advice and assistance of
legal counsel and having been provided a full opportunity and reasonable time to
review and reflect on the terms of this letter agreement.


 
 

--------------------------------------------------------------------------------

 
Mr. Hyrum A. Mead
April 7, 2009
Page 3


 

   
BSD MEDICAL CORPORATION
         
By:  /s/ Douglas P. Boyd                                
   
Name:  Douglas P. Boyd
   
Title:  Director
Agreed To and Accepted By:
               
/s/ Hyrum A. Mead                                 
   
Hyrum A. Mead
   



 

--------------------------------------------------------------------------------